COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Huff, Judges Decker and O’Brien
PUBLISHED


            Argued by teleconference


            RICHARD DANIEL PETERS, JR.
                                                                               OPINION BY
            v.     Record No. 1577-15-4                                 JUDGE MARLA GRAFF DECKER
                                                                             NOVEMBER 8, 2016
            COMMONWEALTH OF VIRGINIA


                               FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                    Herman A. Whisenant, Jr., Judge Designate

                           Kevin J. Gerrity, Deputy Public Defender, for appellant.

                           Leah A. Darron, Senior Assistant Attorney General (Mark R.
                           Herring, Attorney General, on brief), for appellee.


                   Richard Daniel Peters, Jr., appeals his conviction for driving “during the time for which

            he was deprived of the right to do so,” third or subsequent offense, in violation of Code

            § 18.2-272. He argues that the Commonwealth failed to prove that he had received notice of the

            revocation of his driving privileges. We hold that the trial court’s finding that the appellant had

            received notice that he did not have a valid license at the time of the offense was not plainly

            wrong and was supported by the evidence in the record. Consequently, we affirm the conviction.

                                                   I. BACKGROUND1

                   In presenting its case that the appellant was guilty of driving “during the time for which

            he was deprived of the right to do so,” third or subsequent offense, the Commonwealth


                   1
                     In reviewing the sufficiency of the evidence supporting a conviction, this Court views
            the evidence in the light most favorable to the Commonwealth, as the prevailing party below.
            Commonwealth v. Norman, 268 Va. 539, 545-46, 604 S.E.2d 82, 85 (2004). In doing so, we
            grant the Commonwealth “the benefit of all reasonable inferences fairly deducible from that
            evidence.” Id. at 546, 604 S.E.2d at 85 (quoting Commonwealth v. Hill, 264 Va. 541, 543, 570
S.E.2d 805, 806 (2002)).
introduced evidence that Deputy Jeffrey Butler of the Fauquier County Sheriff’s Department

conducted a traffic stop of the appellant on February 8, 2015. During the encounter, the

appellant did not provide “any kind of driver’s license” or other paperwork. Deputy Butler

specifically testified that the appellant “said he did not have a driver’s license.”

       In addition to Butler’s testimony, the Commonwealth presented evidence of the

appellant’s three previous violations of Code § 18.2-272. The dates of those prior convictions

were July 19, 2013, September 12, 2013, and December 18, 2013. The Commonwealth also

introduced the appellant’s Department of Motor Vehicles (DMV) transcript showing his driving

record in great detail, including revocations and notifications.

       The trial court found the appellant guilty of driving on a suspended license, third or

subsequent offense, in violation of Code § 18.2-272.2 He was sentenced to five years

imprisonment, with three years six months of the sentence suspended.

                                           II. ANALYSIS

       The appellant argues that the evidence was insufficient to prove that he had notice that

his privilege to drive in the Commonwealth was revoked on February 8, 2015, the date that his

offense occurred. Our analysis of this issue is guided by well-established appellate principles.

In this Court’s review of the sufficiency of the evidence to support a conviction, we affirm the

decision unless the trial court was plainly wrong or the conviction lacks evidence to support it.

See, e.g., Seaborn v. Commonwealth, 54 Va. App. 408, 414, 679 S.E.2d 565, 568 (2009). The

dispositive question that we must resolve “is whether ‘any rational trier of fact could have found


       2
         The conviction and sentencing orders reflect that the appellant was convicted of driving
on a suspended license in violation of Code § 18.2-272. The record shows that his license was
revoked at the time of the offense rather than suspended. This discrepancy is not raised by either
party, and the appellant does not contest that he had been “deprived of the right” to drive within
the Commonwealth at the time of the offense as contemplated by Code § 18.2-272. The sole
issue on appeal is notice.

                                                 -2-
the essential elements of the crime beyond a reasonable doubt.’” Id. at 413-14, 679 S.E.2d at

568 (quoting Bolden v. Commonwealth, 49 Va. App. 285, 292, 640 S.E.2d 526, 530 (2007)).

The appellant was tried by the circuit court, sitting without a jury. Consequently, that court was the

fact finder, and its judgment is afforded the same weight as a jury verdict. Preston v.

Commonwealth, 281 Va. 52, 57, 704 S.E.2d 127, 129 (2011).

       Code § 18.2-272(A), in pertinent part, prohibits a driver from operating a motor vehicle

in the Commonwealth “during the time for which he was deprived of the right to do so” based

upon a prior violation of Code § 18.2-270, which proscribes driving while intoxicated. “Any

person convicted of three violations of [Code § 18.2-272] committed within a 10-year period is

guilty of a Class 6 felony.” Code § 18.2-272(A).

       In order to obtain a conviction for driving on a suspended or revoked license, third or

subsequent offense, in violation of this section of the Code, the Commonwealth must prove that

the defendant had actual notice that he no longer had the privilege to drive in the Commonwealth

when the offense occurred.3 See Hodges v. Commonwealth, 64 Va. App. 687, 692, 771 S.E.2d
693, 695 (2015) (evaluating the sufficiency of the evidence of notice supporting a conviction for

driving on a suspended license in violation of Code § 46.2-301); see also Bishop v.

Commonwealth, 275 Va. 9, 13, 654 S.E.2d 906, 908 (2008) (considering whether the


       3
         Although this is the first time that this Court considers the notice requirement under
Code § 18.2-272(A), the parties correctly agree that the Commonwealth must prove actual notice
to obtain a conviction under this criminal statute, like other statutes governing revocation and
suspension of a driver’s license. See generally Young v. Commonwealth, 57 Va. App. 731, 738,
706 S.E.2d 53, 57 (2011) (noting that “all statutes . . . should be read and construed together”
(quoting Dillard v. Thornton, 70 Va. (29 Gratt.) 392, 396 (1877))); Holsapple v. Commonwealth,
39 Va. App. 522, 533, 574 S.E.2d 756, 761 (2003) (en banc) (recognizing that criminal statutes
must be strictly construed against the Commonwealth); Reed v. Commonwealth, 15 Va. App.
467, 473, 424 S.E.2d 718, 721 (1992) (holding that “it would be incongruous” to interpret the
Code to provide a less strict notice requirement for the “serious felony of driving after having
been declared a[] habitual offender” than “prosecut[ion] for the traffic offense of driving on a
suspended license”).

                                                 -3-
Commonwealth proved notice in the context of a conviction for driving a motor vehicle while

under a revocation after having been declared a habitual offender in violation of Code

§ 46.2-357); Carew v. Commonwealth, 62 Va. App. 574, 578-79, 750 S.E.2d 226, 228 (2013)

(holding that the Commonwealth is required to prove notice to sustain a conviction for driving

without a valid license under Code § 46.2-300).

       The appellant contends that the evidence did not conclusively establish that he received

actual notice of his license revocation or the fact that it remained invalid on the date of the

instant offense. The law is clear that “when the evidence is susceptible [to] two interpretations,

the fact finder cannot arbitrarily adopt the one that incriminates the defendant.” Clanton v.

Commonwealth, 53 Va. App. 561, 573, 673 S.E.2d 904, 910 (2009) (en banc). However, the

trier of fact’s “determination cannot be overturned as arbitrary unless no rational factfinder

would have [adopted the incriminating interpretation].” Id. (quoting Haskins v. Commonwealth,

44 Va. App. 1, 9, 602 S.E.2d 402, 406 (2004)). That simply is not the case here, where the

evidence entirely supports the trial court’s decision.

       The appellant specifically acknowledged to Deputy Butler at the time of the stop that “he

did not have a driver’s license.” This statement, viewed in the light most favorable to the

Commonwealth and in the context of his previous convictions and the DMV transcript,

demonstrated the appellant’s knowledge that he was not legally permitted to drive in the

Commonwealth at the time of the offense.

       The Commonwealth introduced as evidence copies of the conviction orders from general

district court of the appellant’s three previous convictions under Code § 18.2-272 for driving on

a suspended license. The dates for those convictions are July 19, September 12, and December

18, 2013. Each order reflects that the appellant was present at trial. Those offenses were under

the same section of the Code as challenged in this appeal. By definition, the Commonwealth

                                                 -4-
established for each of those three convictions that the appellant knew at those times that his

driver’s license had either been revoked or suspended by the Commonwealth. See Palmer v.

Commonwealth, 269 Va. 203, 207, 609 S.E.2d 308, 310 (2005) (holding that “a court’s orders

are presumed to accurately reflect what actually transpired”).

       The Commonwealth also introduced into evidence a transcript of the appellant’s driver

history obtained from the DMV. The transcript notes that the appellant’s driver’s license status

was “REVOKED” and contains the representation that “NOTICE OF SUSPENSION /

REVOCATION RECEIVED.” It reflects the July 19, September 12, and December 18, 2013

convictions. Each of those offenses carried with it a three-year license revocation. The

revocation term accompanying the July 19 conviction was set to expire July of 2016. Following

the September 12 conviction, the appellant’s license was revoked through September of 2016.

As a result of the appellant’s December 18 conviction, the transcript lists the revocation order as

lasting until December 16, 2016. The transcript shows that notice for each of these revocations

was delivered by first-class mail. Further, each of these revocation entries on the appellant’s

driving transcript provided that the revocation was “FOR DRV UNDER SUS/REVO

2ND/SUB.”

       Actual notice of a single one of these three revocations supports the notice element of the

charge, because they all encompassed the date of the instant offense. The address contained in

the DMV record for the appellant was the same address that he certified as his mailing address

on the summons that resulted in the July 19 conviction.4 Under Code § 46.2-203.1, that notice


       4
           We note that the transcript’s listing of the appellant’s “prior address” matched the
address provided in the warrant that led to the December 18 conviction as well as in the
summons that resulted in the September 12 conviction. The DMV transcript shows a change of
address on February 12, 2011. The address that the DMV had on record during the time period
that all three relevant notices were mailed matches the address verified by the appellant on the
summons leading to the July 19 conviction.

                                               -5-
was “deemed to have been accepted by the person at that address.”5 See Code § 46.2-203.1

(stating that a driver “acknowledges” that any official notice will be mailed first class to the

address that the driver has provided to the DMV or on a summons). This entry shows notice for

purposes of the relevant date.

       The evidence, viewed in its entirety, supports the trial court’s factual finding that the

appellant knew on February 8, 2015, the date of the instant offense, that his license was revoked.

       The appellant relies on Bishop v. Commonwealth, 275 Va. 9, 654 S.E.2d 906 (2008), for

the proposition that the transcript of his driver history did not sufficiently prove notice. In

Bishop, the Supreme Court of Virginia reversed the defendant’s conviction for driving after

having been declared a habitual offender. Id. at 16, 654 S.E.2d at 909. The Court held that the

following DMV transcript notation on the defendant’s record did not prove actual notice of his

habitual offender status:

               REVOCATION   ISS: 1997/04/28 EFFECTIVE: 1997/05/28
                            FOR HO DETERMINATION PROCESS
                            NOTIFIED: 2001/03/10 BY LAW
                                 ENFORCEMENT
               ORDER DELIVER DATE: ORDER MAILED

Bishop, 275 Va. at 14, 654 S.E.2d at 908. The Court reasoned that the entry was “confusing,”

“d[id] not contain any information about [the defendant’s] status as a[] habitual offender,” “d[id]

not specify the content of any notification . . . provided to [the defendant],” and “d[id] not

identify the person, agency or entity that constituted ‘law enforcement.’” Id. The Court


       5
          We note that this provision differs from the presumption of notice provided by the
General Assembly in Code § 46.2-416, which is discussed in numerous cases in the context of
Title 46.2. See, e.g., Bibb v. Commonwealth, 212 Va. 249, 250, 183 S.E.2d 732, 733 (1971)
(considering application of a predecessor statute); Hodges, 64 Va. App. at 693, 771 S.E.2d at
696. Code § 46.2-416 does not apply here because the notice was not sent by certified mail and
this case does not involve application of the motor vehicle law, Title 46.2. See Code
§ 46.2-416(A) (presuming delivery of notice sent by certified mail in some cases involving
application of Title 46.2).

                                                 -6-
concluded that the mailing of the order did not constitute proof beyond a reasonable doubt of

actual notice. Id.

       Unlike in Bishop, the record in this case contains significant evidence of notice and does

not rely on the DMV transcript alone. The appellant’s statement to the deputy that “he did not

have a driver’s license,” coupled with his presence at his previous trials for driving on a

suspended license, bolsters the DMV transcript’s record of notice. In addition, the DMV

transcript in this case provided that the appellant’s license was revoked “FOR DRV UNDER

SUS/REVO 2ND/SUB,” an entry that is far clearer than the “FOR HO DETERMINATION

PROCESS” entry at issue in Bishop. Further, on the instant DMV transcript, there is a clear

reference that notice of suspension or revocation was received. For these reasons, the appellant’s

reliance on Bishop is unavailing. See, e.g., Hodges, 64 Va. App. at 692-93, 771 S.E.2d at

695-96. The evidence and reasonable inferences from the evidence prove that the appellant had

actual notice that his license had been revoked at the time of the offense.

                                        III. CONCLUSION

       The trial court’s finding that the appellant had received notice that he did not have a valid

license at the time of the offense was not plainly wrong. Supporting this conclusion were the

appellant’s statement to the deputy that he did not have a driver’s license, his presence at his

previous trials for driving on a suspended license, and the DMV transcript of his driving record.

Consequently, we affirm the conviction for violating Code § 18.2-272.

                                                                                          Affirmed.




                                                -7-